 

Exhibit 10.2

 

September 30, 2020

 

Stephen C. Jumper

508 West Wall, Suite 800

Midland, Texas 79701

 

Mr. Jumper:

 

Reference is made to that certain letter agreement, effective as of April 15,
2020 (the “Original Letter Agreement”), amending certain provisions of the
Employment Agreement, as amended from time to time, between you (the “Executive”
or “you”) and Dawson Geophysical Company, a Texas corporation (formerly known as
TGC Industries, Inc.) (the “Company”), dated as of October 8, 2014 and with an
Effective Date of February 11, 2015 (the “Employment Agreement”).  Capitalized
terms not otherwise defined herein shall have the meanings ascribed thereto in
the Original Letter Agreement, as amended hereby.

 

This letter agreement (this “Letter Agreement”) sets forth the agreement between
the Executive and the Company (collectively, the “Parties”) concerning the
amendment to the Original Letter Agreement, effective as of September 30, 2020
as follows: 

 

(1)The Parties hereby agree that, commencing September 30, 2020 and continuing
until the expiration of the Adjustment Period, the Modified Salary Rate shall be
reduced to equal an annualized rate of $360,000 (or such higher rate as may be
determined by the Board in its discretion at such time), subject to the terms of
the Original Letter Agreement.

 

(2)For the avoidance of doubt, the Parties agree that this Letter Agreement
shall not affect the amount of the retention payment to which the Executive is
entitled pursuant to paragraph (4) of the Original Letter Agreement.

 

(3)The Executive agrees that the terms of this Letter Agreement and its effects
on the Executive’s compensation and benefits (including, but not limited to, any
bonus or severance compensation and benefits) and/or the Company’s compliance
with the Employment Agreement do not constitute Good Reason under the Employment
Agreement and that the Executive waives any right to assert that the terms of
this Letter Agreement constitute Good Reason for any purpose under the
Employment Agreement.

 

This Letter Agreement embodies the entire agreement between the Parties with
respect to the amendment of the Original Letter Agreement.  In the event of any
conflict or inconsistency between the provisions of the Original Letter
Agreement and this Letter Agreement, the provisions of this Letter Agreement
shall prevail. Except as specifically modified and amended by this Letter
Agreement, all of the terms, provisions, requirements and specifications
contained in the Original Letter Agreement remain in full force and effect. 
This Original Letter Agreement may be executed in counterparts (including those
transmitted by facsimile), each of which shall be deemed an original and all of
which taken together shall constitute one and the same document.

 



1

 

 

THE EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS LETTER AGREEMENT AND
THE ORIGINAL LETTER AGREEMENT, HAS HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL
OF THE EXECUTIVE’S CHOOSING TO THE EXTENT THE EXECUTIVE DESIRES LEGAL ADVICE
REGARDING THE SAME, AND UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS HEREIN
(AND THE PROVISIONS OF THE ORIGINAL LETTER AGREEMENT AS AMENDED BY THIS LETTER
AGREEMENT).

 

THIS LETTER AGREEMENT SHALL BE INTERPRETED AND ENFORCED IN CONFORMITY WITH THE
LAW OF THE STATE OF TEXAS, WITHOUT REGARD TO ANY CONFLICTS OF LAW PROVISION
THEREOF THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION.  VENUE OF ANY LEGAL ACTION ARISING FROM OR RELATING TO THIS LETTER
AGREEMENT SHALL BE IN MIDLAND COUNTY, TEXAS.  FOR THE AVOIDANCE OF DOUBT, THE
PROVISIONS OF SECTION 11 OF THE EMPLOYMENT AGREEMENT SHALL APPLY TO THIS LETTER
AGREEMENT IN ALL RESPECTS.

 

[Signature Page to Follow]

 



2

 

 

Please sign in the space provided below to evidence your agreement with the
terms of this Letter Agreement and acknowledgment that your obligations
hereunder are valid, binding, and enforceable obligations.

 

  DAWSON GEOPHYSICAL COMPANY     By: /s/ James K. Brata   Name: James K. Brata  
Title: Chief Financial Officer, Executive Vice President, Secretary and
Treasurer

 

AGREED TO AND ACKNOWLEDGED:

 

THE EXECUTIVE     /s/ Stephen C. Jumper   Name: Stephen C. Jumper   Title:
President and Chief Executive Officer  

 



3

 